United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3536
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Kevin DeHart

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
             for the Western District of Arkansas - Ft. Smith Division
                                  ____________

                              Submitted: July 29, 2019
                                Filed: July 31, 2019
                                   [Unpublished]
                                   ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Kevin DeHart directly appeals after he pled guilty to attempting to entice a
minor to engage in sexual activity, and the district court1 sentenced him to a prison

      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.
term within the calculated Guidelines range. His counsel has moved for leave to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is substantively unreasonable.

      Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461–62 (8th Cir. 2009) (en banc) (sentences are reviewed under a deferential
abuse-of-discretion standard; discussing substantive reasonableness). In addition,
having independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s motion
to withdraw, and we affirm.
                       ______________________________




                                       -2-